Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 31, 2015

The Court of Appeals hereby passes the following order:

A15A1350. DOROTHY TANNER v. PLIVA, INC. et al.

      Pliva, Inc., Generics Bidco I, LLC, and Teva Pharmaceuticals USA, Inc. filed
an application for interlocutory appeal from a trial court order granting in part and
denying in part its motion to dismiss. We granted the application on July 11, 2014,
and the applicants filed their notice of appeal on July 18, 2014. In a related case,
docketed as Case No. A15A1165, Dorothy Tanner filed a timely notice of cross-
appeal. The superior court forwarded to this Court the same notice of cross-appeal
filed by Tanner in Case No. A15A1165, but that case was docketed as Case No.
A15A1350, the instant case. As both cases pertain to the same lower court case
number, it appears the appeal in A15A1350 is duplicative of the appeal in A15A1165.
Accordingly, this duplicative appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            03/31/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.